DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has published as US 20190015396.
This application is a 371 of PCT/US2016/039098, filed 06/23/2016. PCT/US2016/039098 claims priority to numerous earlier filed provisional applications, including the earliest filed application US 62183519, filed June 23, 2015.

Prosecution Reopened
Prosecution was reopened as per the Pre-Brief Appeal Conference decision, dated April 5, 2021. 
The Notice of Appeal of Jan 29, 2021, and Applicant’s arguments, filed July 10, 2020 with respect to the obviousness rejection have been fully considered and are persuasive.  The rejection of claims 20, 21 and 23-26 has been withdrawn. 

Status of the Claims
Claim(s) 20-26 is/are pending in this application, as being directed towards elected group II and elected species valbenazine (aka INGREZZA®) and an oral formulation.  Claim(s) 22 is/are withdrawn. 
Examined claim 20 is directed to a method for treating treatment-refractory OCD in a subject comprising administering to the subject a selective VMAT2 inhibitor as described therein (including valbenazine). 


    PNG
    media_image1.png
    362
    776
    media_image1.png
    Greyscale


New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 20, 21 and 23-25 are rejected as being obvious over Selvi et al., (Hum. Psychopharmacol. Clin. Exp., vol.26, pp.51-57 (2011)), in view of Porta et al., (Clin. Drug Invest., vol.28(7), pp.443-459 (2008)).
	By way of background, there are a number of neurological diseases/disorders that are resultant from excessive levels/activity of dopamine, including but not limited to, Tourette’s syndrome, tardive dyskinesia, ADHD, and obsessive compulsive disorder (the claimed disorder).  Many of these disorders are comorbid with one-another.  Clinical approaches to alleviate symptoms from these disorders address a broad range of biological targets in the dopamine signaling pathway, such as VMAT2, D2, and 5-HT, and involve receptor antagonism or inhibition to block/mitigate the over-active dopamine signaling pathway.
	Claim 20 is directed to a method of treating patients having treatment-refractory obsessive-compulsive disorder (OCD) by administering any one of a small group of VMAT2 inhibitor compounds, including the compound, valbenazine (the parent compound of the active metabolite tetrabenazine).  The patient population of claim 20 includes persons who suffer treatment-refractory OCD as either a primary disorder, or secondary to another disease or disorder, for example, patients who have Tourette’s syndrome comorbid with OCD.  See Specification, Example 5, pages 123 and 124, where Applicants administer valbenazine to pediatric patients with Tourette’s syndrome, and asses the treatment using the Children’s Yale-Brown Obsessive Compulsive Scale for quantifying relief to OCD (note: these patients with Tourette’s are not indicated as having treatment-refractory OCD).
	Selvi et al., teaches treating SSRI-refractory obsessive compulsive disorder (i.e., treatment-refractory OCD) using the compounds aripiprazole and risperidone (see Abstract), and found that both compounds had noticeable clinical effects on treating OCD through their antidopaminergic effects, but that risperidone was better at treating OCD because of the greater antidopaminergic effects:
“Another important result of our study was that the risperidone was more likely to be effective in the augmentation treatment of OCD than aripiprazole.  This may be ascribed to the fact that risperidone exerts more antidopaminergic effect than aripiprazole, a D2 partial agonist that maintains a moderate dopaminergic-mediated neurotransmission (Tamminga, 2002). Kim et al. (2003) showed that OCD patients have higher dopamine transporter densities and lower dopamine D2 binding ratios, and Skapinakis et al. (2007) noted that these results are indirect evidences of increased dopaminergic activity in OCD.  These findings point to the role of dopamine in the etiology of OCD, while it also refers to importance of antidopaminergic efficiency in the antipsychotic augmentation strategies. Our findings are consistent with the knowledge that implied the  improvement in OC symptoms occur at high-doses antipsychotics due to high-D2 antagonistic effect (Ramasubbu et al., 2000; Denys et al., 2004).”

Selvi, paragraph bridging pages 55 and 56.

            Although Selvi teaches that the administration of antidopaminergic compounds such as aripiprazole and risperidone have clinically significant improvements in treating OCD (See Figure 3 and discussion thereof), Selvi does not explicitly teach that VMAT2 inhibitors such as valbenazine for treating OCD.  However, one of ordinary skill in the art would reasonably expect that valbenazine, like aripiprazole and risperidone, would be expected to treat refractory OCD because it is experimentally established that valbenazine also exhibits antidopaminergic activity and has been successful in treating dopamine-related disorders similar to OCD, such as Tourette’s syndrome.
            For example, Porta teaches a few important facts that would reasonably suggest that VMAT2 inhibitors would be useful of treating disorders responsive to dopamine antagonism or inhibition.  Specifically, Porta teaches that Tourette’s syndrome, similar to OCD in that the disorder results from excessive dopamine activity, is a disease or disorder that can be treated by the VMAT2 inhibitor tetrabenazine as well as risperidone.  Porta explains the role of dopamine in the etiology of Tourette’s syndrome:
“The suggestion of a central role of dopamine in the aetiology of TS has been made on the basis of experimental studies, evidence from  neuroimaging studies and the therapeutic response patients with TS have to agents that antagonize or interfere with putative dopaminergic pathways. Tetrabenazine is such an agent; it depletes presynaptic dopamine and serotonin stores and blocks postsynaptic dopamine receptors. In clinical studies, tetrabenazine has been found to be effective in a wide range of hyperkinetic movement disorders, including small numbers, see Porta abstract.

	Porta explains that tetrabenazine is an inhibitor of VMAT2 which leads to the depletion of dopamine and other monoamines in the CNS, and attributes the effectiveness of tetrabenazine in TS to the role of dopamine in the cortico-striatial-thalamocortical pathways of TS.  See Porta, §2.1 on page 449.
	Porta teaches that tetrabenazine is useful similar to risperidone in the treatment of TS, but without the extrapyramidal symptoms:
“Among the treatment options available for TS, tetrabenazine can be viewed primarily as a symptom-suppressing medication. The presence of tics of TS patients alone is not a sufficient justification for pharmacological treatment in the absence of social and functional impairment.[77] However, for cases in which symptoms do cause interference with daily activities as well as social impairment (e.g. as a result of bullying or isolation), tetrabenazine has been shown to be effective in a relatively high proportion of cases.[38,39,45,61-63,65,66,68] The US Tourette Syndrome Association’s Medical Advisory Board guideline suggests that dopamine-blocking agents, which include tetrabenazine, have the most compelling evidence for effectiveness. Although other dopamine-blocking agents (e.g. haloperidol, risperidone) have been studied more extensively than tetrabenazine, it has been noted that adverse effects (mainly extrapyramidal symptoms, weight gain and sedation) may be problematic with these agents and warrant trials of other medications first. [77]”

Porta, paragraph bridging pages 455 and 456.

	Accordingly, one of ordinary skill in the art would have found the claimed invention prima facie obvious at the time it was filed because tetrabenazine (or parent compound valbenazine) would also be suitable in treating treatment-resistant OCD similar to risperidone because the art demonstrates that OCD and TS are both disorders resulting from excessive dopamine activity, and that both risperidone and tetrabenazine/valbenazine are effective as antidopaminergic active agents.
	Regarding claim 21 and the elected species of parent compound valbenazine, is known to be the parent compound of VMAT2 inhibitor, tetrabenazine, where tetrabenazine is taught by Porta, see above. 
	Regarding claim 23 and the limitation of a VMAT2 inhibitor administered at a daily dose of about 5 to about 100 mg, Porta teaches dosing of tetrabenazine to commence 25 mg/day and increase the dose in 25mg/day increments until a total dose of 150-200 mg/day was reached, see page 449, first column, first paragraph. Alternatively dose escalation could occur at 12.5 mg/day, Id.
	Regarding claims 24-25 and the limitations of an oral formulation (tablets and capsules), Porta teaches orally dosed tablets of tetrabenazine, see page 449, first column, first paragraph.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

	Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
	Selvi et al., (Hum. Psychopharmacol. Clin. Exp., vol.26, pp.51-57 (2011)), in view of Porta et al., (Clin. Drug Invest., vol.28(7), pp.443-459 (2008)) as applied to claim 20, 21 and 23-25 above, 
	in further view of Yorulmaz et al. OCD cognitions and symptoms in different religious contexts, Journal of Anxiety Disorders
Volume 23, Issue 3, April 2009, Pages 401-406. 
	Claim 26 is directed to the limitations of reducing the symptoms of OCD (cleaning, hoarding, counting, etc.).
	Claim 26 is directed to the limitations of reducing the symptoms of OCD (cleaning, hoarding, counting, etc.), Selvi teaches in multiple instances, the reduction of OCD symptoms via antidopaminergic active agents (which as established above, such OCD symptoms would be treated with valbenazine/tetrabenazine), see page 51, second column; page 52, second full paragraph, etc. While Selvi does not explicitly recite the hoarding symptoms as recited in claim 26, it would be obvious to do so as Yorulmaz teaches various OCD symptoms (as per claim 26) such as worry, checking, cleaning etc. (see Table 1, page 403) are known and therefore would be treated by known/taught methods as claimed. 
	Accordingly, one of ordinary skill in the art would have found the claimed invention prima facie obvious at the time it was filed because tetrabenazine (or parent compound valbenazine) would also be suitable in treating treatment-resistant OCD symptoms (as per claim 26) similar to risperidone because the art demonstrates that OCD and TS are both disorders resulting from excessive dopamine activity, and that both risperidone and tetrabenazine/valbenazine are effective as antidopaminergic active agents.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.
Conclusion
	In summary, no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629